NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      JOSE JESUS RAMIREZ, Petitioner.

                         No. 1 CA-CR 14-0753 PRPC
                              FILED 12-6-2016


    Petition for Review from the Superior Court in Coconino County
                         No. S0300CR201100106
                  The Honorable Dan R. Slayton, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Coconino County Attorney’s Office, Flagstaff
By Bryan F. Shea
Counsel for Respondent

Jose Jesus Ramirez, Phoenix
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen, Judge Jon W. Thompson and Judge Paul
J. McMurdie delivered the decision of the court.
                            STATE v. RAMIREZ
                            Decision of the Court

PER CURIAM:

¶1             Jose Jesus Ramirez petitions for review of the summary
dismissal of his petition for post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review but deny relief.

¶2             Following a jury trial, Ramirez was convicted of three counts
of aggravated driving under the influence and sentenced to concurrent ten-
year prison terms. This court affirmed the convictions and sentences on
appeal. State v. Ramirez, 1 CA-CR 11-0840, 2012 WL 2793111 (Ariz. App.
July 10, 2012) (mem. decision).

¶3             Ramirez commenced a timely proceeding for post-conviction
relief. After appointed counsel filed a notice that he was unable to identify
a colorable claim, Ramirez filed a pro se petition for post-conviction relief
alleging a variety of claims. The superior court summarily dismissed the
petition, finding a majority of the claims Ramirez raised were procedurally
precluded and the remainder each failed to state a colorable claim for relief.
This petition for review followed.

¶4            We review the summary dismissal of a petition for post-
conviction relief for abuse of discretion. State v. Bennett, 213 Ariz. 562, 566,
¶ 17 (2006). Ramirez has failed to show in his petition for review that the
superior court abused its discretion in finding the majority of his claims for
relief were precluded and the remainder failed to state a colorable claim.
Thus, the court did not err in summarily dismissing the petition. Ariz. R.
Crim. P. 32.6(c).

¶5            Accordingly, although we grant review, we deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2